Exhibit 10.8

 

[g40743kyi001.jpg]

 

PETER J. GANZ

 

Executive Vice President, General Counsel

Tel:

908-730-4020

& Secretary

Fax:

908-730-5300

 

Email:

peter_ganz@fwc.com

 

To:

[NAME]

 

 

Date:

February 9, 2009

 

 

Re:

Notice and Acknowledgement Regarding Redomestication of Foster Wheeler Ltd.

 

NOTICE

 

I am sending you this Notice and Acknowledgement on behalf of Foster Wheeler
Ltd., Foster Wheeler Inc., and Foster Wheeler International Corporation because
you are a party to an employment agreement with Foster Wheeler Ltd.  You also
have received one or more equity awards pertaining to shares of Foster Wheeler
Ltd. common stock which include provisions regarding a change of control of
Foster Wheeler Ltd.

 

On December 9, 2008, the Board of Directors of Foster Wheeler Ltd. voted to
approve a “redomestication” transaction (“Redomestication”) consisting of
several steps pursuant to which Foster Wheeler Ltd. would become a wholly-owned
subsidiary of a new parent corporation organized under Swiss law (Foster Wheeler
AG), which parent would be formed by Foster Wheeler Ltd. and owned by the
shareholders of Foster Wheeler Ltd. proportionately to the interests they held
in Foster Wheeler Ltd. immediately prior to the Redomestication.  As a result of
the Redomestication, shares of Foster Wheeler Ltd. will cease to be listed on
NASDAQ and instead Foster Wheeler AG shares will be listed on NASDAQ.  For more
details about the Redomestication, please refer to the proxy statement filed
with the Securities and Exchange Commission on December 19, 2008, as the same
may be amended (the “Proxy”).

 

We hereby advise you that the Redomestication will not constitute a change of
control under your employment agreement or any equity awards that may have been
granted to you.  Foster Wheeler AG is assuming Foster Wheeler Ltd.’s equity
compensation plans and arrangements and any equity awards that have been granted
to you under those plans and arrangements.  The terms of any equity awards
granted under Foster Wheeler Ltd.’s or Foster Wheeler Inc.’s equity compensation
plans and arrangements will remain in full force and effect according to their
terms, except that wherever there is a reference to Foster Wheeler Ltd.
(including in any change of control provision) such reference instead will be
deemed to refer to Foster Wheeler AG, and any equity awards that are to be
settled in Foster Wheeler Ltd. shares will instead be settled in Foster Wheeler
AG shares.

 

In addition, your employment agreement with Foster Wheeler Ltd. is being
assigned to and assumed by Foster Wheeler Inc. (the “Subsidiary”) and the
Subsidiary will be your employer after the Redomestication.  Following the
Redomestication and the assignment of your agreement to the Subsidiary, the
following clarifications regarding your employment agreement shall apply:

 

--------------------------------------------------------------------------------


 

1.               Other than as set forth below, all references to the “Company”
shall be references to the Subsidiary.

 

2.               If your agreement specifies a specific title or reporting
relationship, those titles and reporting relationships shall be as to Foster
Wheeler AG, and to the extent applicable, as to the Subsidiary as well.  You
will not, however, have an employment relationship with Foster Wheeler AG.

 

3.               All references to grants of equity shall be to equity of Foster
Wheeler AG.  The adjustment of equity awards (e.g. number of shares and exercise
price, if any) for the Redomestication shall be consistent with the adjustment
for holders of common stock of Foster Wheeler Ltd. as described in the Proxy.

 

4.               All references to the “Company” in any Change of Control
provisions shall be to Foster Wheeler AG.

 

5.               All references to the “Company” in Confidential Information,
Non-Competition, and Non-Solicitation provisions shall be to Foster Wheeler AG.

 

6.               To the degree salary, bonus, and equity awards were subject to
review and approval by Foster Wheeler Ltd.’s Board of Directors and/or the
Compensation Committee of that board they will be so subject to review and
approval by Foster Wheeler AG’s Board of Directors and/or the Compensation
Committee of that board.

 

7.               If your agreement refers to the judgment of the “Board” in its
definition of “Cause,” the reference shall be to the Board of Directors of
Foster Wheeler AG.

 

8.               To the degree the terms of your employment agreement with
Foster Wheeler Ltd. supersede those of other agreement or plans, including those
of equity award agreements and/or plans, they will continue to do so.

 

9.               Foster Wheeler International Corporation hereby unconditionally
guarantees all of the Subsidiary’s obligations under your employment agreement.

 

To acknowledge your understanding of the Redomestication and its effect on your
employment agreement and any equity awards that may have been granted to you,
please sign and return a copy of this Notice and Acknowledgment, at your
earliest convenience and by no later than [DATE] to John Doyle, Assistant
Secretary, Foster Wheeler Ltd., Perryville Corporate Park, Clinton, New Jersey
08809-4000.  The changes described above are effective upon the completion of
the Redomestication.

 

A second copy of this Notice and Acknowledgement is enclosed for your files. 
You should keep it in a secure place.  If you have any questions regarding this
matter, please contact me.

 

[Signatures and Acknowledgment Follow]

 

2

--------------------------------------------------------------------------------


 

FOSTER WHEELER LTD.

 

 

 

By:

 

 

Name: Peter J. Ganz

 

Title: Exec. Vice President, General Counsel & Secretary

 

 

 

 

 

FOSTER WHEELER INC.

 

 

 

By:

 

 

Name: Peter J. Ganz

 

Title: Exec. Vice President, General Counsel, Secretary & CGO

 

 

 

 

 

FOSTER WHEELER INTERNATIONAL CORPORATION

 

 

 

By:

 

 

Name: Peter J. Ganz

 

Title: Exec. Vice President & Secretary

 

 

ACKNOWLEDGMENT

 

I have read the above Notice regarding the Redomestication and related matters,
and hereby acknowledge and agree to its terms.

 

 

 

Printed Name

 

 

 

 

 

Signature

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------